Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/2/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 3/2/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-20 are pending and are presented for examination.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 17-18 refer “a softening temperature of the glass particles”.   It is vague and indefinite.  Application does not define the term. There is no defined term for glass in the art.  Generally, “The softening point is the temperature at which a material softens beyond some arbitrary softness”.   


    PNG
    media_image1.png
    216
    619
    media_image1.png
    Greyscale

Claim 19 refers “CTE”.  It is vague and indefinite.  Application does not define the term. There is no defined term for glass in the art.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heimann et al (US 20040126483 A1).   
As for claim 13, Heimann discloses a squirrel cage rotor, comprising:
a rotor core (3, Figs.1-2) comprising:
a plurality of laminates (5), wherein each laminate of the plurality of laminates includes a magnetically-permeable material (steel) [abstract, 0010, 0012, etc.]; and 
a plurality of interlaminate dielectric layers (“insulation coat”, Fig. 3) [abstract, 0010-0016, etc.] interspersed or interposed with the plurality of laminates in an alternating relationship (as coating on each laminae), wherein the plurality of interlaminate dielectric layers includes glass particles [0003, 0014] (the listed materials for a glassy layer comprising particle forming a glass, e.g., silica, borate, silicate); and
a squirrel cage structure comprising distal and proximal shorting rings (17, Figs. 1-2) and a plurality of rotor bars (15) extending longitudinally along the rotor core between the distal and proximal shorting rings. 
The limitation “wherein the plurality of interlaminate dielectric layers are configured to reduce interlaminar conductive bridging between adjacent rotor bars of the plurality of rotor bars” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  
However, Heimann inherently teaches the intended use, since the layer can also function as an electrical insulator between the steel of the core/rotor laminates and the adjacent aluminum (i.e., bars and end rings) [0014]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann et al (US 20040126483 A1).   
As for claim 14, Heimann describes [0039] gaps or voids among the stacked laminates are filled with the coating.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the rotor core has a porosity of less than about 5% for prevention of infilterating. 

As for claim 16, Heimann discloses the squirrel cage rotor of claim 13, wherein the plurality of interlaminate dielectric layers electrically insulates [0014, 0027, 0035], and Fig. 3 shows after coating, the stacked laminations are dry and cure the coating (Fig. 3) [0048]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the interlaminate dielectric layers (coating) bonds together the plurality of laminates.  

As for claim 17, Heimann discloses the squirrel cage rotor of claim 13, and further teaches [0047-0048] the immersion tank solution can be warmed, e.g., between 75 C. and less than the boiling point of water. The laminations can also be agitated in the inventive composition in order to enhance coating efficiency.  Since a melting temperature of the magnetically-permeable material is much less than 75 C, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a softening temperature of the glass particles is less than a melting temperature of the magnetically-permeable material.  

As for claim 18, Heimann failed to explicitly describe the squirrel cage rotor of claim 13 wherein a softening temperature of the glass particles is greater than a melting temperature of a conductive material of the plurality of rotor bars.   
However, Heimann describes a conductive material of the plurality of rotor bars is aluminum, whose melting pointing is 660 degrees C.  

    PNG
    media_image2.png
    110
    196
    media_image2.png
    Greyscale

Examiner found a softening temperature of the glass particles (silica) being 1660 degrees C.  

    PNG
    media_image3.png
    89
    529
    media_image3.png
    Greyscale

https://www.heraeus.com/en/hca/fused_silica_quartz_knowledge_base_1/properties_1/properties_hca.html#tabs-608478-5 
Properties of fused silica (heraeus.com)
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a softening temperature of the glass particles is greater than a melting temperature of a conductive material of the plurality of rotor bars as a result of using the preferred materials.   

As for claim 19, Heimann failed to explicitly describe the squirrel cage rotor of claim 13 wherein a CTE of the glass particles is less than a CTE of the magnetically-permeable material.  For purpose of examination, examiner interprets CTE as thermal coefficient of expansion.  
Heimann describes magnetically-permeable material is steel, whose coefficient of thermal expansion for steel is 0.00000645 in/in/deg F.
The CTE of the glass particles is less than that of the steel.  See below. 

    PNG
    media_image4.png
    162
    749
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    217
    584
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a CTE of the glass particles is less than a CTE of the magnetically-permeable material as a result of using the preferred materials.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view of PIASCIK et al (EP 3051664 A1, cited previously).   
As for claim 15, Heimann failed to teach the squirrel cage rotor of claim 13 wherein the magnetically-permeable material comprises an iron-cobalt alloy.  PIASCIK explicitly teaches the magnetically-permeable material comprises an iron-cobalt alloy [0007].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for high temperature use. 

Claims 1, 4-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann et al (US 20040126483 A1).   
As for claim 1, Heimann teaches a method for forming a squirrel cage rotor (see title, etc.), the method comprising: 
Stacking [0022] a plurality of coated laminates (abstract, etc.) to form a stacked laminate core preform (“laminated core”), wherein the stacked laminate core preform defines a plurality of open cavities (slots 13, Fig. 1), wherein each coated laminate of the plurality of coated laminates includes a laminate coated with one or more precursor layers (“glassy layer”) [0014], wherein the one or more precursor layers include a binder (e.g., clays) and glass particles (e.g., silica, borate, silicate for glassy layer) [0003, 0014];
firing the stacked laminate core preform at a temperature (see NOTE below) above a softening temperature of the glass particles to form a low porosity rotor core [0048]; and
casting a conductive material (“aluminum injection”) [0010, 0012, 0045, etc.] into the plurality of open cavities formed in the rotor core to define a conductive squirrel cage structure (bars) in the low porosity rotor core,
wherein the low porosity rotor core is configured to reduce conductive bridges between each cavity of the plurality of open cavities [0014]. 
NOTE: Heimann does not explicitly describe “firing the stacked laminate core preform at a temperature above a softening temperature of the glass particles to form a low porosity rotor core”.  The limitation does not require specific temperature.  
Heimann describes [0048] that the stacked laminations is warmed, e.g., between 75 C and less than the boiling point of water. The laminations can also be agitated in the inventive composition in order to enhance coating efficiency. The laminations are then removed from the solution and allowed to dry under ambient conditions or in a heated environment.  This step is considered as said firing the stacked laminate core preform at a temperature (e.g., between 75 C and less than the boiling point of water) above a softening temperature (see 112 rejection above) of the glass particles to form a low porosity rotor core.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a firing step with softening temperature of the glass particles for enhanced coating efficiency.  

As for claim 4, Heimann describes [0039] gaps or voids among the stacked laminates are filled with the coating.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the rotor core has a porosity of less than about 5% for prevention of infilterating. 

As for claim 5, Heimann teaches the method of claim 1, wherein the precursor layer (insulation coat) of at least one coated laminate of the plurality of coated laminates includes a first precursor layer on a first major surface of the laminate and a second precursor layer on a second major surface of the laminate (each sheet of lamina has two faces).

As for claim 6, Heimann failed to explicitly describe the squirrel cage rotor of claim 1 wherein the conductive material has a melting point that is less than the softening temperature (see 112 rejection above) of the glass particles. 
However, Heimann describes a conductive material of the plurality of rotor bars is aluminum, whose melting pointing is 660 degrees C.  Examiner found a softening temperature of the glass particles (silica) being 1660 degrees C.  See claim 18 above. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the conductive material has a melting point that is less than the softening temperature of the glass particles as a result of using the preferred materials.   

As for claim 7, Heimann teaches the method of claim 1, wherein each laminate of the plurality of laminates includes a magnetically-permeable material (steel) [abstract, 0010, 0012, etc.].

As for claim 9, Heimann teaches the method of claim 1, further comprising coating a plurality of laminates with the one or more precursor layers (i.e., the insulation coated layers) to form the plurality of coated laminates. 

As for claim 12, Heimann failed to explicitly describe the method of claim 7 wherein a CTE of the glass particles is less than a CTE of the magnetically-permeable material.  For purpose of examination, examiner interprets CTE as thermal coefficient of expansion.  
Heimann describes magnetically-permeable material is steel, whose coefficient of thermal expansion for steel is 0.00000645 in/in/deg F.
The CTE of the glass particles is less than that of the steel.  See claim 19 above. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a CTE of the glass particles is less than a CTE of the magnetically-permeable material as a result of using the preferred materials.   

Claims 2-3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view of PIASCIK et al (EP 3051664 A1, cited previously).   
As for claims 2-3, Heimann failed to teach the method of claim 1, further comprising, after the stacking and prior to firing the stacked laminate core preform, pre-firing the plurality of coated laminates to substantially remove the binder from the precursor layer; or further comprising, prior to the stacking and the firing the stacked laminate core preform, pre-firing the plurality of coated laminates to substantially remove the binder from the precursor layer. 
PIASCIK teaches [0026] that a burnout step top remove organic materials in pre-firing step. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have steps after the stacking and prior to firing the stacked laminate core preform, pre-firing the plurality of coated laminates to substantially remove the binder from the precursor layer; or further comprising, prior to the stacking and the firing the stacked laminate core preform, pre-firing the plurality of coated laminates to substantially remove the binder from the precursor layer.  

As for claim 8, Heimann failed to teach the method of claim 7 wherein the magnetically-permeable material comprises an iron-cobalt alloy.  PIASCIK explicitly teaches the magnetically-permeable material comprises an iron-cobalt alloy [0007].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for high temperature use. 

As for claim 10, Heimann failed to teach the method of claim 9 wherein coating the laminates further comprises screen printing the one or more precursor layers.  PIASCIK explicitly teaches coating the laminates further comprises screen printing the one or more precursor layers [0024]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for excellent thickness uniformity and minimize waste.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view of LINKOUS (US 3113230 A, cited previously).   
As for claim 11, Heimann teaches the method of claim 1, wherein the rotor core comprises a plurality of rotor teeth (Figs. 1-2), but failed to explicitly describe wherein a width of each rotor tooth of the plurality of rotor teeth is less than about 0.1 inches. 
LINKOUS describe a squirrel cage rotor, wherein the rotor core comprises a plurality of rotor teeth, and wherein a width of each rotor tooth of the plurality of rotor teeth is less than about 0.1 inches (C.6, L.34-36). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a width of each rotor tooth of the plurality of rotor teeth is less than about 0.1 inches selected from the ranges.  It would have been an obvious matter of design choice to change size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As for claim 20, Heimann teaches the squirrel cage rotor of claim 13, wherein the rotor core comprises a plurality of rotor teeth (Figs. 1-2), but failed to explicitly describe wherein a width of each rotor tooth of the plurality of rotor teeth is less than about 0.1 inches.
LINKOUS describe a squirrel cage rotor, wherein the rotor core comprises a plurality of rotor teeth, and wherein a width of each rotor tooth of the plurality of rotor teeth is less than about 0.1 inches (C.6, L.34-36). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a width of each rotor tooth of the plurality of rotor teeth is less than about 0.1 inches selected from the ranges.  It would have been an obvious matter of design choice to change size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Prior art in record
US 6455100 B1 is a patent from the US 20040126483 A1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834